                Case 6:20-cv-00919 Document 1 Filed 10/05/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

EDWIN MUÑOZ and ROSA MUÑOZ,                    §
                                               §
                                               §
                        Plaintiffs,            §
                                               §
vs.                                            §      CIVIL ACTION NO. 6:20-cv-00919
                                               §
THE UNITED STATES OF                           §
AMERICA                                        §
                                               §
                                               §
                                               §
                        Defendant.             §

                            PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE:

       Plaintiffs Edwin Muñoz and Rosa Muñoz, file this Original Complaint for damages

against the United States of American under the Federal Tort Claims Act (“FTCA”), 28 U.S.C.

§§2671, et seq., for violations of Texas law committed by the employees of the United States

Army Corps of Engineers (the “Corps”) while in the course and scope of their employment and

for causes of action show as follows:

                                             PARTIES

       1.        Plaintiff Edwin Munoz is an adult citizen of the United States and is a resident of

Ellis County.

       2.        Plaintiff Rosa Muñoz is an adult citizen of the United States and is a resident of

Ellis County.

       3.        The United States of America is sued pursuant to 28 U.S.C. §2674. The United

States may be served by delivering a copy of the summons and of this complaint by registered or




PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 1
             Case 6:20-cv-00919 Document 1 Filed 10/05/20 Page 2 of 8




certified mail to: Civil-Process Clerk, United States Attorney’s Office, Western District of Texas,

800 Franklin Avenue, Suite 280, Waco, Texas 76701; and to William Barr, United States

Attorney General, United States Department of Justice, 950 Pennsylvania Avenue, NW,

Washington, DC 20530-0001.

                                JURISDICTION AND VENUE

       4.      Pursuant to 28 U.S.C. §1346(b), this Court has exclusive or original jurisdiction

of Plaintiffs’ claims against the United States. On November 22, 2019, Plaintiffs presented their

claims in writing to the Corp. On May 21, 2020, Plaintiffs were notified via letter that their

claims were denied. Thus, since Plaintiffs’ claims have been administratively denied they are ripe

for adjudication in this Court and are brought within 6 months of said denial.

       5.       Venue is proper in the Western District of Texas because the acts and omissions

of which Plaintiffs complain occurred in the Western District. 28 U.S.C. §1402(b).

                             ADMINISTRATIVE EXHAUSTION

       6.      The Plaintiffs have satisfied the administrative exhaustion requirements, to the

extent necessary, to bring the claims asserted herein.

                                              FACTS

       7.      Unless otherwise indicated, all conduct of the Corps complained of herein was

undertaken by presently unidentified employees of the Corps, all of whom, at all times material

herein, were acting in the course and scope of their employment by the Corps.

       8.      The Corps operates and maintains Temple Lake Park in Bell County, Texas.

       9.      The Corps allows swimming and diving at the Park, including in an area called

Arrowhead Point. Arrowhead Point is a popular swimming and diving spot with a boat dock.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 2
             Case 6:20-cv-00919 Document 1 Filed 10/05/20 Page 3 of 8




       10.     Prior to the incident described herein, the Corps was well aware that Arrowhead

Point was a popular swimming and diving spot for the public. Moreover, the Corps was aware

that swimming and diving was occurring at, around, and off of the boat dock itself by the boat

ramp at Arrowhead Point. The Corps was also aware of the potential for swimming and diving

occurring in the area and indeed, that swimmers and divers had been injured in this area, and

other areas, due to shallow water, objects in the water and other hazards including swimming and

diving near active boats.

       11.     Despite this knowledge, the Corps failed to properly warn or prohibit swimming

and diving from the boat dock. The Corps undertook to warn the public of hazards by posting a

sign. However, the only signage in the specific area is so old and worn by the elements that it is

unreadable and provides no warning at all. Upon information and belief this sign provided that

there was to be no swimming and/or diving off of and around the boat dock. Thus, after the

Corps’ initial decision to undertake the duty to warn the public of the dangers of swimming

and/or diving in the area, it failed to use reasonable care to perform the warnings adequately. The

complete deterioration of the warning sign is a subsequent change in condition which the Corps

was uniquely positioned to understand and act upon. In fact upon information in belief, there are

signs posted in other areas nearby the incident in question which are in fact in good, legible

condition.

       12.     In the early fall of 2018, the water level at Belton Lake and specifically at

Arrowhead Point was low. The Corps had full knowledge of the very low water level and that

member s of the public have been and had been swimming and diving off of the boat dock.

Despite this knowledge, the only sign warning the public of the dangers in the boat dock area

was the unreadable sign described above.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 3
              Case 6:20-cv-00919 Document 1 Filed 10/05/20 Page 4 of 8




        13.     Edwin Muñoz is currently 29 years old. On September 28, 2018, Edwin was at

Arrowhead Point (where he had gone many times previously) with friends when he dove head-

first into Belton Lake from the end of the boat dock. In the process, Edwin suffered a C5-6 spinal

cord injury resulting in tetraplegia, which persists to this day.

        14.     Edwin’s mother, Rosa has had to quit her job to help care for him. In addition,

Edwin has had to move into Rosa’s home so that she may take care of him.

        15.     As a result of the Corps failure to warn as described herein, Edwin has incurred

actual damages for: (1) past and future medical expenses; (2) past and future physician pain and

suffering; (3) past and future mental anguish; (4) permanent cervical injuries causing

quadriplegia, extensive physical and psychological impairment, incapacity and disability; (5) past

and future physical disfigurement and physical impairment; (6) pecuniary damages, including

loss of earnings and earning capacity and the ability to conduct household tasks and other

aspects of personal care and services. In addition, Rosa has incurred actual damages for

consortium and economic damages.

                                      CAUSES OF ACTION

A.      Federal Tort Claims Act.

        16.     Plaintiffs re-allege and incorporates paragraphs 1 through 15 herein.

        17.     Pursuant to the Federal Tort Claims Act, 28 U.S.C. §2675, the United States is

liable to the same extent that a person would be liable for similar conduct under the laws of the

state where the acts occurred. Thus, the Corps is liable for its acts and omissions with respect to

the operation and maintenance of Temple Lake Park, and in particular, Arrowhead Point, to the

same extent that a private person would be liable under Texas law.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 4
                 Case 6:20-cv-00919 Document 1 Filed 10/05/20 Page 5 of 8




           18.    The Texas Civil Practice & Remedies Code §75.002(c) provides that an owner,

lessee, or occupant of real property who gives permission for persons to enter the property for

recreation owes to such person the same duty as that owed to trespassers. Texas case law holds

that the duty owed to a trespasser is to refrain from committing gross negligence. See Rowland v.

City of Corpus Christi, 620 S.W.2d 930, 933 (Tex. Civ. App. – Corpus Christi 1981, writ ref’d

n.r.e.).

           19.    Pursuant to §41.001(11)(A) & (B), gross negligence is an act or omission: (A)

which when viewed objectively form the standpoint of the actor at the time of its occurrence,

involves an extreme degree of risk, considering the probability and magnitude of the potential

harm to others; and (B) of which the actor has actual, subjective awareness of the risk involved,

but nevertheless proceeds with conscious indifference to the rights, safety or welfare of others.

           20.    Thus, under Texas law, the Corps owed Edwin a duty to refrain from conduct

which, when viewed objectively at the time of the occurrence, involved an extreme degree of

risk, considering the probability and magnitude of potential harm to others and of which the

Corps had actual, subjective awareness of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety or welfare of others.

           21.    Further, under Texas law, especially once the Corps undertook to warn the public

of the dangers of swimming/diving, it had the duty to adequately warn of the condition or to

exercise reasonable care in warning the public and to eliminate the danger or to otherwise protect

him. The knowledge of divers and swimmers in the shallow boating area constitutes a condition

as to which the Corps owed a duty to adequately warn or to exercise reasonable care to eliminate

or otherwise protect Edwin.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 5
              Case 6:20-cv-00919 Document 1 Filed 10/05/20 Page 6 of 8




       22.     The Corps had actual knowledge that: (1) Arrowhead Point was a popular

swimming and diving spot for the public; (2) that swimming and diving occurred at, around and

off of the boat dock itself by the boat ramp; (3) that there was a potential for injuries due to

swimming and diving in this area and indeed, that swimmers and divers had been injured

previously in this area and other areas due to shallow water and objects in the water; (4) that

diving in the shallow water presented an unreasonable risk of death or serious bodily harm to

swimmers in the shallow waters of Arrowhead Lake; and (5) that these dangers had been

recognized by the Corps since they undertook the duty to warn by posting a sign that upon

information and belief, used to say loading and unloading only, “no swimming” that then became

unreadable and was never replaced.

       23.     Nonetheless, despite this actual awareness of extreme risk, the Corps acted with

conscious indifference to this risk by:

               •   Failing to warn swimmers and divers that the boat dock was not to be used for
                   swimming or diving;

               •   Failing to warn swimmers and divers that the water was too shallow to dive;

               •   Failing to warn swimmers and divers that the area was not safe for swimming
                   due to the presence of unknown and foreign objects in the water; and

               •   Failing to use reasonable care to adequately maintain the warning sign that the
                   Corps posted in the area.

       24.     This conduct violated the standards of care owed to Edwin and constitutes

actionable negligence and gross negligence under Texas law that proximately caused the

Plaintiffs’ damages. Therefore, pursuant to Federal Tort Claims Act, 28 U.S.C. §§2671, et seq.,

the Government is liable to Plaintiffs for all of the above-described damages.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 6
              Case 6:20-cv-00919 Document 1 Filed 10/05/20 Page 7 of 8




                                             DAMAGES

        25.     As a direct and proximate result of the negligent conduct described herein,

Plaintiff Edwin Muñoz has incurred the following actual damages:

                a.      Past and future medical expenses;

                b.      Past and future physician pain and suffering;

                c.      Past and future mental anguish;

                d.      Permanent cervical injuries causing quadriplegia, extensive physical and
                        psychological impairment, incapacity and disability;

                e.      Past and future physical disfigurement and physical impairment;

                f.      Pecuniary damages, including loss of earnings and earning capacity and

                        the ability to conduct household tasks and other aspects of personal care
                        and services.

        26.     As a direct and proximate result of the negligent conduct described herein, Rosa

Muñoz has incurred the following actual damages:

                a.      Consortium; and,

                b.      Economic damages;

                                      PRE-JUDGMENT INTEREST

        27.     Plaintiffs seek to recover pre-judgment interest as provided by law.

                                                   PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon final trial,

Plaintiffs have and recover of and from Defendant, judgment for actual damages as alleged, with

pre-judgment and post-judgment interest, and for costs of suit and such other and further relief to

which Plaintiffs are justly entitled to receive.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 7
          Case 6:20-cv-00919 Document 1 Filed 10/05/20 Page 8 of 8




                                   Respectfully submitted,

                                   /s/ Robert L. Chaiken
                                   Robert L. Chaiken
                                   State Bar No. 04057830
                                   rchaiken@chaikenlaw.com
                                   Attorney-in-Charge
                                   Carrie P. Kitner
                                   State Bar No. 24074921
                                   ckitner@chaikenlaw.com

                                   CHAIKEN & CHAIKEN, P.C.
                                   5717 Legacy Dr., Suite 250
                                   Plano, Texas 75024
                                   (214) 265-0250 telephone
                                   (214) 265-1537 facsimile

                                   ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS’ ORIGINAL COMPLAINT                                       PAGE 8
